(Por la corte a propuesta del
Juez Asociado Sr. Wolf.)
Por cuanto, no aparece de la petición que la Corte de Distrito de Mayagüez todavía ha. impuesto honorarios en contra de la peticionaria, ni que ésta haya solicitado que se elimine el pronunciamiento sobre honorarios;
Por cuanto, el hecho de no insistir en la representación de la demandada en el juicio de desahucio exponiendo las razones que tenía el abogado para adoptar tal actitud, no es motivo para que esta corte revise las actuaciones de la inferior, siendo la condena de costas discrecional bajo tales condiciones y no un error o falta de jurisdicción;
Por tanto, no ha lugar a expedir el auto solicitado.